Citation Nr: 1200352	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  11-20 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for claimed carpal tunnel syndrome of the right wrist. 

2.  Entitlement to service connection for claimed carpal tunnel syndrome of the left wrist.




REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from September 1982 to September 2006. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the RO. 

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

In his July 2011 Substantive Appeal (VA Form 9), the Veteran requested a personal hearing to be held before a Veterans Law Judge in Washington D.C.  A hearing was scheduled to take place on January 11, 2012. 

In a November 2011 statement, the Veteran indicated that his initial request for a hearing in Washington D.C. was a mistake.  Instead, he wished to have an in-person hearing with a Veterans Law Judge at the RO.

Pursuant to 38 C.F.R. § 20.700(a) (2011), a hearing on appeal will be granted to a veteran who requests a hearing and is willing to appear in person.  The Veteran has not been afforded a hearing or otherwise indicated that he wishes to withdraw this request. 

Therefore, this action must be performed before adjudicating the claim. 38 C.F.R. § 20.700(a) (2011).

Accordingly, the case is REMANDED to the RO for the following action:

The RO should take appropriate steps to schedule the Veteran for an in-person hearing at the RO with a Veterans Law Judge at the earliest possible date.  The Veteran should be notified in writing of the date, time, and location of the hearing.  Any indicated development consistent with this request should be undertaken.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

